Case 9:20-cv-05567 Document 1-1 Filed 11/16/20 Page 1 of 2 PageID #: 15




           EXHIBIT
             A
                   Case 9:20-cv-05567 Document 1-1 Filed 11/16/20 Page 2 of 2 PageID #: 16
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Lashawne Kirkem                                                                        From:              New York District Office
        C/O Phillips & Associates                                                                                 33 Whitehall Street
        585 Stewart Avenue, Suite 330                                                                             5th Floor
        Garden City, NY 11530                                                                                     New York, NY 10004




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                                            Telephone No.

                                                         Perry Canales,
 520-2021-00196                                          Supervisory Investigator                                                       (929) 506-5318
                                                                                         (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.
        X         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission
                                                                           Digitally signed by Perry A, Canales


                                                   Perry A, Canales
                                                                           DN: cn=Perry A, Canales, o=Equal Employment
                                                                           Opportunity Commission, ou=New York District
                                                                           Office, email=perry.canales@eeoc.gov, c=US
                                                                           Date: 2020.10.21 09:40:36 -04'00'
                                                                                                                          For         10/21/2020
 Enclosures(s)                                                         Judy A. Keenan,                                                       (Date Mailed)
                                                                       District Director

 cc:           Director                                                                       Lisa Skruck, Esq.
               Human Resources                                                                PHILLIPS & ASSOCIATES
               AUTARKIC HOLDINGS, INC. DBA LAUNDRYLUX                                         45 Broadway, Suite 430
               DISTRIBUTION                                                                   New York, NY 10006
               461 Doughty Boulevard
               Inwood, NY 11096
